Citation Nr: 1521421	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The New York, New York, RO maintains jurisdiction.

In May 2013, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities.  Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014). 

The Veteran is service-connected for the following:  degenerative disc disease L4-L5, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling, and left ankle synovitis, rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

The evidence of record documents that the Veteran is currently unemployed, and previously worked as an electrician, elevator operator, and stock clerk.  The Veteran has a high school education.  Social Security Administration (SSA) records indicate that the Veteran is in receipt of SSA benefits for degenerative disc disease of his back.  On March 2015 VA examination for his lumbar spine disability, the examiner stated that the Veteran "would have difficulty in a physically demanding job but would be able to maintain some sort of employment in a sedentary position."  

Based upon the March 2015 VA examination, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected lumbar spine disability.  Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis for referral to the Director of Compensation Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Additionally, updated VA treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran's VA treatment records dated from November 2012 to present.
 
2.  Then, pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to a TDIU on an extraschedular basis to VA's Director of Compensation Service.  Attention is invited to the March 2015 VA examination assessing the functional impact of the Veteran's lumbar spine disability.

3.  Then readjudicate the appeal, and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

